Case 16-19168        Doc 30     Filed 10/15/18     Entered 10/15/18 09:21:16          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 19168
         LaJoyce Safford

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/10/2016.

         2) The plan was confirmed on 07/27/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 07/18/2018.

         6) Number of months from filing to last payment: 25.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-19168              Doc 30          Filed 10/15/18    Entered 10/15/18 09:21:16                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $19,358.32
           Less amount refunded to debtor                                $1,008.18

 NET RECEIPTS:                                                                                             $18,350.14


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,600.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $789.21
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,389.21

 Attorney fees paid and disclosed by debtor:                           $400.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 Americredit Financial Ser Inc             Unsecured     11,515.00     11,515.22        11,515.22            0.00       0.00
 Capital One Bank                          Unsecured      2,345.00       2,500.50         2,500.50           0.00       0.00
 Chicago Sports Orthopedics                Unsecured         402.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured         200.00        463.60           463.60           0.00       0.00
 Credit Control                            Unsecured         795.00           NA               NA            0.00       0.00
 Devon Financial Services Inc              Unsecured      1,200.00       1,109.88         1,109.88           0.00       0.00
 Dovilan Wyatt MD                          Unsecured         180.00           NA               NA            0.00       0.00
 Evergreen Park Dental                     Unsecured         906.00           NA               NA            0.00       0.00
 Illinois Dept of Revenue                  Priority            0.00           NA               NA            0.00       0.00
 Illinois Dept of Revenue 0414             Secured        4,559.00           0.00         4,559.00      3,007.95     184.35
 Illinois Dept of Revenue 0414             Priority       5,636.00       6,534.99         6,534.99      1,979.52        0.00
 Illinois Dept of Revenue 0414             Unsecured      1,373.00       2,175.42         2,175.42           0.00       0.00
 Internal Revenue Service                  Priority      13,519.00     24,923.73        24,923.73       7,549.58        0.00
 Internal Revenue Service                  Unsecured      9,722.00       1,444.29         1,444.29           0.00       0.00
 IRS Priority Debt                         Priority          972.00           NA               NA            0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         472.00        557.18           557.18           0.00       0.00
 Lending Club Corp                         Unsecured      1,760.00            NA               NA            0.00       0.00
 Medical Payment DATA                      Unsecured      1,760.00            NA               NA            0.00       0.00
 Merrick Bank                              Unsecured         583.00        585.47           585.47           0.00       0.00
 Midland Funding LLC                       Unsecured         539.00        632.13           632.13           0.00       0.00
 Midway Emergency                          Unsecured          90.00           NA               NA            0.00       0.00
 Professional Account Services             Unsecured         346.00           NA               NA            0.00       0.00
 Quantum3 Group                            Unsecured           0.00      1,916.13         1,916.13           0.00       0.00
 Regional Acceptance Corp                  Secured        4,832.00       4,355.05         4,355.05           0.00       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Secured        2,600.00       1,218.91         1,218.91      1,218.91      20.62




UST Form 101-13-FR-S (9/1/2009)
Case 16-19168        Doc 30      Filed 10/15/18     Entered 10/15/18 09:21:16             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $5,573.96          $1,218.91            $20.62
       All Other Secured                                  $4,559.00          $3,007.95           $184.35
 TOTAL SECURED:                                          $10,132.96          $4,226.86           $204.97

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $31,458.72          $9,529.10              $0.00
 TOTAL PRIORITY:                                         $31,458.72          $9,529.10              $0.00

 GENERAL UNSECURED PAYMENTS:                             $22,899.82               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,389.21
         Disbursements to Creditors                            $13,960.93

 TOTAL DISBURSEMENTS :                                                                     $18,350.14


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
